DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the restriction election submitted on 2/18/21. 
Claims 13-20 have been withdrawn from the application based on a restriction election without traverse per the response by applicant on 2/18/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to method Claim 1.  Claim 10 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving an instruction from a payment card account system to debit a consumer bank account and credit an account belonging to the merchant; checking a status of the consumer bank account; debiting a transaction amount from the consumer bank account; initiating a real-time payment system transaction to credit the transaction amount to the merchant; routing a transaction approval message to a bank that serves the merchant; receiving an indication that the initiated real-time payment system transaction failed; in response to said indication, transmitting an advice message via the payment card account system; said advice message for crediting the transaction amount to the merchant; and transferring the transaction amount to the bank that services the merchant, said transferring performed in a transaction settlement system associated with the payment card account system.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of settling a transaction using an alternate payment method upon transaction failure.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The payment card account system, real-time payment system and transaction settlement systems in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 & 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 & 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthukrishnan (US 20170169406).

Claim 1. 

Muthukrishnan teaches the following limitations:

initiating a real-time payment system transaction to settle a purchase of goods or 5services; 

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. )

Examiner Note:  The user is able to initiate the transaction using PayPal (real-time payment system) for purchase settlement.


receiving an indication that the initiated real-time payment system transaction failed; and 

(Muthukrishnan – [abstract] Systems and methods for facilitating a purchase are described. When a payment processor declines a transaction, an error code is sent to a merchant. The error code indicates to the merchant that the failed transaction is recoverable if the user chooses a new funding source or payment instrument. The merchant sends the user back to a payment service provider site where the user can either choose a new funding source or enter a new payment method. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received.)

Examiner Note: The merchant receives an indication of a transaction failure.


in response to said indication, settling the purchase of goods or services via a settlement system associated with a payment card account system.  

(Muthukrishnan – [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] In one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list.  [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)

Examiner Note: In response to merchant receiving the transaction failure, the PSP may choose a pre-arranged alternative credit card payment method to complete or settle the transaction with user approval.


Claim 2. 

Muthukrishnan teaches the limitations of Claim 1.  Muthukrishnan further teaches:
prior to the initiating step, receiving an instruction to perform said initiating step.  

(Muthukrishnan – [0036] Once the requested information has been entered or provided, the user 105 may confirm the order. Before confirmation, the user 105 may be presented with details of the purchase, such as item description, item prices, total price, shipping costs, tax, etc. If the details are acceptable and correct, the user 105 may select a "Confirm," "Pay," or other button or link to confirm the order.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan (US 20170169406) in view of Lunn (US 20150006407).



Claim 3. 

Muthukrishnan teaches the limitations of Claim 2.  Muthukrishnan does not explicitly teach the following limitation, however Lunn further teaches:

wherein said instruction is received from the payment card 15account system.  

(Lunn – [0038] The acquirer 210 uses card networks and protocols to obtain payment from the issuer 220, which debits the card holder's account, and then the acquirer 210 passes the proceeds to the PSP 208 for crediting to the merchant payee 224.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].


Claim 4. 

Muthukrishnan in combination with the references taught in Claim 3 teach those respective limitations.  Muthukrishnan further teaches:

the real-time payment system transaction

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. )

Examiner Note:  The user is able to initiate the transaction using PayPal (real-time payment system) for purchase settlement.


Muthukrishnan does not explicitly teach the following limitation, however Lunn further teaches:

after receiving said instruction and before said initiating step, checking a status of an account to be charged for [the real-time payment system transaction].  

(Lunn – [0038] The acquirer 210 uses card networks and protocols to obtain payment from the issuer 220, which debits the card holder's account, and then the acquirer 210 passes the proceeds to the PSP 208 for crediting to the merchant payee 224. [0049] The acquirer 210 and issuer 220 then process the card transaction in the manner prescribed by card association rules, which involves a request to the card issuer 220 to transfer funds to cover the payment at action 314. If the issuer 220 fails to honour the payment (for reasons such as insufficient funds available, card suspended or invalidated, etc.), then the issuer 220 declines the transaction and a decline message (at action 315) is passed through the acquirer 210 back to the PSP 208, and from there to the application on device 120 that operates the reader and interacts with the card holder 222 and merchant 224. Assuming that the issuing bank 220 approves the transaction, the issuing bank 220 sends an approval message (at action 315) and schedules settlement to the acquiring bank 210. The acquirer 210 sends a message at 316 to PSP 208 that settlement is scheduled.)

Examiner Note: The status is checked in determining whether or not there are sufficient funds in the consumer account.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan 


Claim 5. 

Muthukrishnan in combination with the references taught in Claim 4 teach those respective limitations.  Muthukrishnan further teaches:

said settling via the settlement system associated with the payment card account system.

(Muthukrishnan – [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] In one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment method 404 is a different funding method that can be a card or a bank or any valid payment method. As shown, the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list.  [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)


Muthukrishnan does not explicitly teach the following limitation, however Lunn further teaches:

wherein said account is debited for 

(Lunn – [0038] The acquirer 210 uses card networks and protocols to obtain payment from the issuer 220, which debits the card holder's account, and then the acquirer 210 If the issuer 220 fails to honour the payment (for reasons such as insufficient funds available, card suspended or invalidated, etc.), then the issuer 220 declines the transaction and a decline message (at action 315) is passed through the acquirer 210 back to the PSP 208, and from there to the application on device 120 that operates the reader and interacts with the card holder 222 and merchant 224. Assuming that the issuing bank 220 approves the transaction, the issuing bank 220 sends an approval message (at action 315) and schedules settlement to the acquiring bank 210. The acquirer 210 sends a message at 316 to PSP 208 that settlement is scheduled.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].



Claim 6. 

Muthukrishnan in combination with the references taught in Claim 5 teach those respective limitations.  Muthukrishnan does not explicitly teach the following limitations, however Lunn teaches the following limitations:


25routing a transaction approval message to a bank that services a provider of the goods or services.  

(Lunn – [0049] Assuming that the issuing bank 220 approves the transaction, the issuing bank 220 sends an approval message (at action 315) and schedules settlement to the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].

Claim 7. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  The combination of Muthukrishnan in view of Lunn do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:

wherein said routing step is performed after said initiating step and before said step of receiving an indication that the initiated real-time payment system transaction has failed.  

(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Lunn – [0081] Where applicable, the ordering of various steps described herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.


Examiner Note: Per BRI, Claims 1 & 6 do not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Lunn teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to be motivated to modify Muthukrishnan In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.


Claim 58. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  The combination of Muthukrishnan in view of Lunn do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:


wherein said routing step is performed after the step of checking the status of the account to be charged for the real-time payment system transaction and before said initiating step.  


(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Lunn – [0081] Where applicable, the ordering of various steps described herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

Examiner Note: Per BRI, Claims 1 & 6 do not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Lunn teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to be motivated to modify Muthukrishnan In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan (US 20170169406) in view of Lunn (US 20150006407), and further in view of Dunjic (US 20180365670).

Claim 9. 

Muthukrishnan in combination with the references taught in Claim 6 teach those respective limitations.  Muthukrishnan further teaches the following limitations:

wherein said settling the purchase of goods or services via the 10settlement system associated with the payment card account system includes 

(Muthukrishnan – [0051] Also, in one embodiment, the same kind of error message can be transmitted to the merchant for reference, before the merchant redirects the user 105 to the payment service provider's site. [0052] In one embodiment, the payment service provider may choose a particular payment instrument, according to user prearrangements, and may present it on the page for the user's confirmation. FIG. 4 illustrates an example page. The page includes the reason 402 why the transaction failed, and explains that another payment method was chosen. The new payment method 404 is a different funding method that can be a card or a bank or any valid payment method. As shown, the new payment method 404 is a credit/debit card. In this case, the user 105 may either confirm it or be given an option to change the selection to another payment instrument on the list.  [0055] If the payment is accepted with the second payment instrument, the user 105 may be directed to a page of the merchant notifying the user of a successful payment transaction.)


Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:

transmitting an advice message via the payment card account system, said advice message for crediting a transaction amount to the provider of the goods or services.  

 the servers may each include one or more processor-based computing devices, which may be configured to execute… including operations consistent with the exemplary flexible, real-time transaction authorization, clearance, and settlement processes described herein. [0057] may require that the underlying linked account fund any outstanding portion of the transactions. [0149] Referring back to step 516, if issuer system 160 were to determine that the transaction amount exceeds the current balance of funds allocated to the SV account (e.g., step 516; NO), issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0153] Alternatively, if issuer system 160 were to determine that the balance of funds available to the linked account exceeds the second portion of the transaction amount (and that funding the second portion using the linked account is consistent with restrictions or funding guidelines established by issuer system 160), issuer system may determine that the funding process was successful (e.g., step 538; YES). In some aspects, issuer system 160 may approve…the funding of the second portion of the transaction amount using the linked account (e.g., in step 540). Further, in step 540, issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources (e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account. Exemplary process 500 may pass back to step 524, and issuer system 160 may perform operations that authorize the initiated transaction using the hybrid payment instrument and in accordance with generated funding instructions.  [0154] issuer system 160 may perform operations that: … debit the second portion of the transaction amount from the available balance the linked account in real-time (e.g., by generating and storing second debit data within a portion of linked account data 168 of FIG. 1); and credit the second portion of the transaction amount to the holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing second credit data within holding account data 170 of FIG. 1).



Claim 10. 

Muthukrishnan teaches the following limitations:



initiating a real-time payment system transaction to credit the transaction amount to 20the merchant; 

(Muthukrishnan - [0023] Merchant server 140 also includes a checkout application 155 which may be configured to facilitate the purchase by user 105 of goods or services identified by marketplace application 150. [0037] If the user 105 is paying with a  payment service provider, such as PayPal Inc. of San Jose, the user 105 selects an appropriate button or link on the merchant page. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received. [0054] Once the user 105 finishes selecting another payment instrument at step 316, the user 105 may be directed to the final review and confirmation page as in the case of the first payment instrument. As before, the page may show all items to be purchased from the merchant as well and total amounts to be charged to the new payment instrument selected.)

Examiner Note:  The user is able to initiate the transaction using PayPal (real-time payment system) for purchase settlement.


receiving an indication that the initiated real-time payment system transaction failed; 

(Muthukrishnan – [abstract] Systems and methods for facilitating a purchase are described. When a payment processor declines a transaction, an error code is sent to a merchant. The error code indicates to the merchant that the failed transaction is recoverable if the user chooses a new funding source or payment instrument. The merchant sends the user back to a payment service provider site where the user can either choose a new funding source or enter a new payment method. [0042] The standard way for coordinating payments in e-commerce transactions is to charge payment instruments in real time as soon as the relevant details have been received.)

Examiner Note: The merchant receives an indication of a transaction failure.


Muthukrishnan does not explicitly teach the following limitations, however Lunn teaches the following limitations:


15receiving an instruction from a payment card account system to debit a consumer bank account and credit an account belonging to the merchant; 


(Lunn – [0038] The acquirer 210 uses card networks and protocols to obtain payment from the issuer 220, which debits the card holder's account, and then the acquirer 210 passes the proceeds to the PSP 208 for crediting to the merchant payee 224.)


checking a status of the consumer bank account; debiting a transaction amount from the consumer bank account; 

(Lunn – [0038] The acquirer 210 uses card networks and protocols to obtain payment from the issuer 220, which debits the card holder's account, and then the acquirer 210 passes the proceeds to the PSP 208 for crediting to the merchant payee 224. [0049] The acquirer 210 and issuer 220 then process the card transaction in the manner prescribed by card association rules, which involves a request to the card issuer 220 to transfer funds to cover the payment at action 314. If the issuer 220 fails to honour the payment (for reasons such as insufficient funds available, card suspended or invalidated, etc.), then the issuer 220 declines the transaction and a decline message (at action 315) is passed through the acquirer 210 back to the PSP 208, and from there to the application on device 120 that operates the reader and interacts with the card holder 222 and merchant 224. Assuming that the issuing bank 220 approves the transaction, the issuing bank 220 sends an approval message (at action 315) and schedules settlement to the acquiring bank 210. The acquirer 210 sends a message at 316 to PSP 208 that settlement is scheduled.)

Examiner Note: The status is checked in determining whether or not there are sufficient funds in the consumer account.


routing a transaction approval message to a bank that serves the merchant; 

(Lunn – [0049] Assuming that the issuing bank 220 approves the transaction, the issuing bank 220 sends an approval message (at action 315) and schedules settlement to the 

transferring the transaction amount to the bank that services the merchant, said transferring performed in a transaction settlement system associated with the payment card account system.  

(Lunn – [0049] The acquirer 210 and issuer 220 then process the card transaction in the manner prescribed by card association rules, which involves a request to the card issuer 220 to transfer funds to cover the payment at action 314. [0051] At action 318, the PSP 208 then sends a confirmation message back to the device 120 to indicate that the transaction is complete and settlement has been made; [0064] the card reader generates the first message, in concert with the processor in the card, to authorize payment for an amount of the transaction and to a merchant indicated in the information regarding the transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].


Muthukrishnan does not explicitly teach the following limitations, however Dunjic teaches the following limitations:


in response to [said indication], transmitting an advice message via the payment card account system;  said advice message for crediting the transaction amount to the merchant;  25and 


(Dunjic - [0020] The initiated transaction may, in certain instances, correspond to a purchase transaction in which the customer purchases a good or service from the merchant [0051] Referring back to FIG. 1, acquirer system 130, payment network system 140, and acquirer system 160 may each represent a computing system that includes one or more servers… the servers may each include one or more processor-based computing devices, which may be configured to execute… including operations consistent with the exemplary flexible, real-time transaction authorization, clearance, and settlement processes described herein. [0057] may require that the underlying linked account fund any outstanding portion of the transactions. [0149] Referring back to step 516, if issuer system 160 were to determine that the transaction amount exceeds the current balance of funds allocated to the SV account (e.g., step 516; NO), issuer system 160 may establish that the funds allocated to the SV account are alone insufficient to fund the transaction amount of the initiated transaction, and issuer system 160 may perform any of the exemplary processes described herein to identify a first portion of the transaction amount that is fundable by the SV account and consistent with any restrictions imposed on the SV account by user 101 and/or issuer system 160 (e.g., in step 530). Issuer system 160 may also identify a second portion of the transaction amount that remains unfunded by the SV account (e.g., in step 532), and may perform any of the exemplary processes described herein to fund the second portion of the transaction amount using the linked account associated with the hybrid payment instrument. [0153] Alternatively, if issuer system 160 were to determine that the balance of funds available to the linked account exceeds the second portion of the transaction amount (and that funding the second portion using the linked account is consistent with restrictions or funding guidelines established by issuer system 160), issuer system may determine that the funding process was successful (e.g., step 538; YES). In some aspects, issuer system 160 may approve…the funding of the second portion of the transaction amount using the linked account (e.g., in step 540). Further, in step 540, issuer system 160 may also generate funding instructions consistent with the approved funding sources and amounts. In some aspects, the generated funding instructions may identify the funding sources (e.g., the stored-value account and the linked account), identify the approved funding amount (i.e., the first and second portions), and further, confirm the approved collective funding of the transaction amount by the stored-value account and the linked account. Exemplary process 500 may pass back to step 524, and issuer system 160 may perform operations that authorize the initiated transaction using the hybrid payment instrument and in accordance with generated funding instructions.  [0154] issuer system 160 may credit the second portion of the transaction amount to the holding account maintained by issuer 160 on behalf of acquirer system 130 in real-time (e.g., by storing second credit data within holding account data 170 of FIG. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Muthukrishnan with Dunjic in order to automatically provide real-time execution of data exchanges between network-connected devices in a computing environment based on selectively allocated parameters [Dunjic - 0001].



Claim 11. 


Muthukrishnan in combination with the references taught in Claim 10 teach those respective limitations.  The combination of Muthukrishnan in view of Lunn do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:


wherein said initiating step is performed before said routing step.  

	(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Lunn – [0081] Where applicable, the ordering of various steps described herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.


Examiner Note: Per BRI, Claim 10 does not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Lunn teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.



Claim 512. 


Muthukrishnan in combination with the references taught in Claim 10 teach those respective limitations.  The combination of Muthukrishnan in view of Lunn do not explicitly teach the specific ordering taught below, however the combination does teach the ordering of steps can be modified:

	wherein said routing step is performed before said initiating step.

(Muthukrishnan – [0059] Where applicable, the ordering of various steps described
herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.

(Lunn – [0081] Where applicable, the ordering of various steps described herein may be changed, combined into composite steps, and/or separated into sub-steps to provide features described herein.



Examiner Note: Per BRI, Claim 10 does not discuss a particular sequence with respect to the initiating and routing steps as they are merely a listing of steps.  With this in mind, whether or not there is to be a particular sequence where the routing is before or after the initiating step, changing the ordering provides no impact to the downstream functions in the claim. The combination of Muthukrishnan and Lunn teaches said limitations and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to be motivated to modify Muthukrishnan with Lunn in order to make and accept payment for a transaction using a EMV card reader [Lunn - 0019].  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Also see MPEP 2144.04: In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);.



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fridman (US 20160132884) provides a method for facilitating a purchase using a back-up credit card when a transaction fails while requiring user confirmation.

Simakov (US 8401904) provides real-time payment authorization for use in a proxy card payment system including a real-time request to override a declined transaction.

Subramanya (US 20190005492) provides a method for journaling transactions and identifying and correcting transaction errors.

McShirley (US 20190197506) provides a method for enabling merchants to settle credit
card batches in real time.

Ledford (US 20170221066) provides a method for conducting a real-time payment settlement transaction.

Modi (US 20120066131) provides a money transfer service with authentication using Visanet. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.